         Case 1:21-cv-04268-DLC Document 1-4 Filed 05/12/21 Page 1 of 4




                                 DISBURSEMENT AUTHORIZATION
                                       (MEMORANDUM)


TO: ADAR BAYS, LLC.

FROM: 4CABLE TV INTERNATIONAL, INC.

DATE: February 25, 2015

RE: Disbursement of Funds


         In connection with the funding of an aggregate of $30,000 pursuant to that certain Convertible
Redeemable Note dated as of February 25, 2015 (the "Agreement"), you are hereby directed to disburse such
funds as follows:

        1. $1,500.00 to New Venture Attorneys, P.C. in accordance with the wires transfer instructions
           attached as Schedule A, hereto; and

        2. $3,000.00 to Brighton Capital in accordance with the wires transfer instructions attached as
           Schedule B, hereto; and


        3. $25,500.00 to 4Cable TV International, Inc., in accordance with the wire transfer instructions
           attached as Schedule C



                                                 Title:
                                                          t- C-Svc'4




Company Initials
             Case 1:21-cv-04268-DLC Document 1-4 Filed 05/12/21 Page 2 of 4



                                     EXHIBIT A
                              NEW VENTURE ATTORNEYS
                                WIRING INFORMATION

Please wire funds to:

Bank of America


Routing No: 026009593
Acct No.: 164109387780

Beneficiary: New Venture Attorneys, PC, IOLTA account


Attorney info: New Venture Attorneys, P.C.
               101 Church Street Suite # 22
               Los Gatos, CA 95030




5i,ii•i\--
Company Initials
            Case 1:21-cv-04268-DLC Document 1-4 Filed 05/12/21 Page 3 of 4



                                      EXHIBIT B
                          BRIGHTON CAPITAL, LTD.
                             1875 CENTURY PARK EAST
                                    SUITE 700
                              Los ANGELES, CA 90067
                       (310) 277-6095; FAX: (310) 277-6097

                           WIRE TRANSFER INSTRUCTIONS




Bank of America

Tarzana, California

Tel: (818) 712-6015


Account: Brighton Capital, Ltd.

Account Number: 04291-41421

ABA Number: 026-009-593

Intl Swift Code: BofAUS3N




> Akf   -
Company Initials
          Case 1:21-cv-04268-DLC Document 1-4 Filed 05/12/21 Page 4 of 4



                                      EXHIBIT C
                               [WIRING INFO FOR ISSUER]


4Cable TV Inc

BB&T Bank
PO Box 160818
Boiling Springs SC 29316

Routing         # 053201607
Account         # 5126415801




Company Initials
